UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:February 28, 2014 Item 1. Report to Stockholders. ATAC Inflation Rotation Fund (ATACX) Semi-Annual Report www.atacfund.com February 28, 2014 ATAC INFLATION ROTATION FUND March 26, 2014 Dear Fellow Shareholders: On behalf of the Pension Partners team, we would like to thank you for your investment in the ATAC Inflation Rotation Fund, our alternative absolute return strategy.We have exciting news to share in this letter which will provide additional understanding of our approach in this semi-annual shareholder letter for the 6 month period ending 02/28/2014. The goal of the ATAC Inflation Rotation Fund (“the Fund” or “ATACX”) is to serve as a complement to one’s existing stock and bond asset allocation mix as an uncorrelated strategy which over time can enhance a portfolio’s risk and return characteristics.By utilizing a buy and rotate approach based on the direction of inflation expectations as our models define them, the Fund has the ability to generate returns independent of the direction of stocks and bonds.The weekly nature of the approach means that holdings within the Fund can shift in dramatic ways, making a snapshot of holdings at quarter-end a sub-optimal way of understanding the Fund’s current positioning.Using Exchange Traded Funds (“ETFs”) as the vehicle of choice allows the Fund to efficiently reposition asset class exposure in ways the vast majority of funds benchmarked to a single asset class cannot. On a weekly basis, the Fund’s model attempts to answer two questions.First, based on market-driven inputs and how the calculations are defined, are inflation expectations rising or falling?If rising, from a broad asset allocation perspective, stocks would be preferred to bonds.If falling, from a broad asset allocation perspective, bonds would be preferred to stocks.The second question once this is addressed relates to which stock or bond ETFs to position into.When in stocks, the Fund primarily rotates around US large-cap, US small-cap, and emerging market equity ETFs.When in bonds, the Fund primarily rotates around shorter duration US Treasuries, and longer duration US Treasuries.We have chosen a relatively small opportunity set from an asset allocation perspective in the Fund’s model due to our research on the persistence of momentum, outperformance, and return differentiation using these investment categories. While we use plain vanilla asset class exposure to generate returns, the rotations around those vehicles are what make the strategy over time a strong diversifier to portfolios.The below chart shows the correlations of ATACX to each of the Fund’s opportunity set (using index benchmarks) since the end of September 2012 through February 2014.Note that the Fund’s return pattern exhibits a low correlation to each asset class. ATAC Fund Correlation With Various Indices Bloomberg US Bloomberg US MSCI Treasury 10+ Treasury 1-3 Emerging Russell 2000 Year Bond Year Bond Markets Index Index S&P 500 Index Index Index -0.17 -0.01 With 2013’s outlier move in US equities now past us, and the Fed tapering Quantitative Easing (“QE”), we are noticing that market dynamics are reverting back to historical norms and relationships that our Fund’s model focuses on.The Fund entered 2014 in US small-caps and a few weeks into the year rotated into long-duration Treasuries as a deflation pulse began to beat.A week after the defensive rotation, US equities suffered from a swift mini-correction as volatility spiked and stocks fell.A quick look at the January to early February performance of the Fund shows clear uncorrelated movement as the Fund advanced during the short-lived decline.The condi- 1 ATAC INFLATION ROTATION FUND tions that led up to that model decision were considerably more consistent relative to prior periods of high volatility, behaving differently than similar junctures in 2013.While there have been few corrections or lasting declines since this iteration of QE began, the ATAC models have historically sidestepped many large declines and taken advantage of volatility in equities through moves into Treasuries, which tend to benefit during such periods. From our perspective, this was actually highly encouraging.It is clear that Quantitative Easing distorted various intermarket relationships in 2013.Inflation remains hard to come by for developed markets, and Fed officials have essentially stated that the effectiveness of further Quantitative Easing has been exhausted.It stands to reason that the removal of the Fed’s bond buying program should normalize cause and effect to historical norms, which is precisely the kind of environment we believe the ATAC Inflation Rotation Fund is distinctly designed to take advantage of. Among the opportunity set mentioned earlier is emerging markets.Those who have followed our analysis and thinking on MarketWatch, Minyanville, SeekingAlpha, CNBC, and Bloomberg know that we have been talking about what we believe is a wildly illogical disconnect between the performance of developed and emerging economies.Investors have fled emerging markets aggressively for over three years now, with what may be a crescendo in redemptions for the asset class.There has not been a crisis to justify crisis valuations which many of these countries currently exhibit.If US equities are right in their optimism about future earnings, it is illogical to think that emerging markets do not participate.The ATAC Inflation Rotation Fund has made some trades in that space, ultimately rotating out as momentum failed to stick.However, with the US apparently nearing an end to its stimulus, emerging economies are more likely to begin their own.This in turn could result in meaningful outperformance in what is currently the most hated area of the investable landscape.For the ATAC Inflation Rotation Fund, that allows for the potential of a strong move ahead. The focus on “beating” the stock market is misplaced for an alternative strategy like this, because the nature of the rotations means that over a full cycle which includes different asset class leadership, the strategy over time could end up outperforming them all.At the same time, we believe the ability to get fully defensive when conditions suggest such a move is warranted by rotating into Treasuries attemptsprotect capital when such a return pattern is needed most.There are few, if any, strategies that do what the ATAC Inflation Rotation Fund does based on rigorous analysis and market anomalies which are persistent over time. Having said that, we are excited to announce the launch of our second mutual fund, the ATAC Beta Rotation Fund (Ticker: BROTX).Unlike the ATAC Inflation Rotation Fund, the ATAC Beta Rotation Fund is a constant equity-only strategy that fully rotates around cyclical and defensive sectors of the stock market based on inflation expectations and market conditions.Those interested in learning more can visit www.atacfunds.com and click on the ATAC Beta Rotation Fund logo.We believe a true sector rotation strategy would serve as a substitute for traditional stock market exposure within an equity asset allocation, while the ATAC Inflation Rotation Fund seeks to achieve absolute positive returns over time. This is shaping up to be an exciting year for our alternative buy and rotate strategies.Thank you again for your trust and confidence in our unique approach to portfolio management.We look forward to great things to come in 2014. Sincerely, Edward M. Dempsey, CFP® & Michael A. Gayed, CFA 2 ATAC INFLATION ROTATION FUND The BROTX Fund’s investment objectives, risks, charges, expenses and other information are described in the statutory or summary prospectus, which must be read and considered carefully before investing. You may download the statutory or summary prospectus or obtain a hard copy by calling 855-ATACFUND or visiting www.atacfund.com. Please read the Prospectuses carefully before you invest. Past performance is not a guarantee of future results. Must be preceded or accompanied by a current ATACX prospectus. Mutual fund investing involves risk. Principal loss is possible. Because the Funds invest primarily in ETFs, they may invest a greater percentage of its assets in the securities of a single issuer and therefore is considered non-diversified. If a Fund invests a greater percentage of its assets in the securities of a single issuer, its value may decline to a greater degree than if the fund held were a more diversified mutual fund. The funds are expected to have a high portfolio turnover ratio which has the potential to result in the realization by the Fund and distribution to shareholders of a greater amount of capital gains. This means that investors will be likely to have a higher tax liability. Because the Funds invest in Underlying ETFs an investor will indirectly bear the principal risks of the Underlying ETFs, including but not limited to, risks associated with investments in ETFs, large and smaller companies, real estate investment trusts, foreign securities, non-diversification, high yield bonds, fixed income investments, derivatives, leverage, short sales and commodities. The Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The Beta Rotation Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. Diversification does not assure a profit or protect against a loss in a declining market. The MSCI Emerging Markets Index is a free float weighted equity index. The Russell 2000 Index is comprised of the smallest 2000 companies in the Russell 3000 Index, representing approximately 8% of the Russell 3000 total market capitalization. The S&P 500 Index is a capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Bloomberg US Treasury 10+ Year Bond Index is a rules-based, market-value weighted index engineered to measure public obligations of the U.S. Treasury which have a maturity greater than 10 years. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. The Bloomberg US Treasury 1-3 Year Bond Index is a rules-based, market-value weighted index engineered to measure public obligations of the U.S. Treasury which have a maturity between 1-3 years. One may not invest directly in an index. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. Beta measures the volatility of the fund, as compared to that of the overall market. The Market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Stocks are generally perceived to have more financial risk than bonds in that bond holders have a claim on firm operations or assets that is senior to that of equity holders. In addition, stock prices are generally more volatile than bond prices. Equities, bonds, and other asset classes have different risk profiles, which should be considered when investing. All investments contain risk and may lose value. Quasar Distributors, LLC, distributor. 3 ATAC INFLATION ROTATION FUND Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return (%) – As of February 28, 2014 1 Year Since Inception(1) ATAC Inflation Rotation Fund 2.09% 10.11% Lipper Flexible Portfolio Funds Index(2) 14.27% 13.62% September 10, 2012. The Lipper Flexible Portfolio Funds Index is an equally weighted index of the thirty largest U.S. mutual funds in Lipper’s Flexible Portfolio Funds category. The category is comprised of funds that allocate their investments across various asset classes, including domestic common stocks, bonds, and money market instruments, with a focus on total return. 4 ATAC INFLATION ROTATION FUND Expense Example (Unaudited) February 28, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2013 – February 28, 2014). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (9/1/2013) Value (2/28/2014) (9/1/2013 to 2/28/2014) ATAC Inflation Rotation Fund Actual(2) ATAC Inflation Rotation Fund Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.75%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended February 28, 2014 of 0.79%. 5 ATAC INFLATION ROTATION FUND Asset Allocations (Unaudited) as of February 28, 2014(1) (% of net assets) Fund Holdings (Unaudited) as of February 28, 2014(1) (% of net assets) iShares Russell 2000 Fund % iShares Russell 2000 Value Fund % Vanguard Small-Cap Value Fund % iShares Core S&P Small-Cap Fund % Vanguard Small-Cap Fund % Vanguard Small-Cap Growth Fund % Schwab U.S. Small-Cap Fund % iShares Russell 2000 Growth Fund % Fund holdings and asset allocations are subject to change and are not recommendations to buy or sell any security. 6 ATAC INFLATION ROTATION FUND Schedule of Investments (Unaudited) February 28, 2014 Description Shares Value EXCHANGE-TRADED FUNDS – 97.2% iShares Core S&P Small-Cap Fund $ iShares Russell 2000 Growth Fund iShares Russell 2000 Fund iShares Russell 2000 Value Fund Schwab U.S. Small-Cap Fund Vanguard Small-Cap Fund Vanguard Small-Cap Growth Fund Vanguard Small-Cap Value Fund Total Exchange-Traded Funds (Cost $108,302,843) SHORT-TERM INVESTMENT – 2.0% Invesco Treasury Portfolio, 0.01%^ (Cost $2,192,792) Total Investments – 99.2% (Cost $110,495,635) Other Assets and Liabilities, Net – 0.8% Total Net Assets – 100.0% $ ^ Variable Rate Security– The rate shown is the rate in effect as of February 28, 2014. See Notes to the Financial Statements 7 ATAC INFLATION ROTATION FUND Statement of Assets and Liabilities (Unaudited) February 28, 2014 ASSETS: Investments, at value: Unaffiliated issuers (cost: $110,495,635) $ Dividends & interest receivable 24 Receivable for investment securities sold Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to investment adviser Payable for capital shares redeemed Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized loss on investments ) Net unrealized depreciation on investments ) Net Assets $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share(1) $ A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. See Notes to the Financial Statements 8 ATAC INFLATION ROTATION FUND Statement of Operations (Unaudited) For the Six Months Ended February 28, 2014 INVESTMENT INCOME: Dividend income (includes $54,574 from affiliates) $ Interest income Total investment income EXPENSES: Investment adviser fees (see Note 4) Distribution fees (see Note 5) Fund administration & accounting fees (see Note 4) Transfer agent fees (see Note 4) Federal & state registration fees Custody fees (see Note 4) Audit fees Legal fees Compliance fees (see Note 4) Trustee fees (see Note 4) Postage & printing fees Other Total expenses before reimbursement Less: reimbursement from investment adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investments (includes $(2,306,585) net loss from affiliates) ) Net change in unrealized appreciation on investments Net realized and unrealized loss on investments ) NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 ATAC INFLATION ROTATION FUND Statement of Changes in Net Assets Six Months Ended For the Period February 28, 2014 Inception Through (Unaudited) August 31, 2013(1) OPERATIONS: Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains ) — Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period — End of period (including accumulated undistributed net investment loss of ($122,848) and $0, respectively) $ $ Inception date of the Fund was September 10, 2012. See Notes to the Financial Statements 10 ATAC INFLATION ROTATION FUND Financial Highlights For a Fund share outstanding throughout the period. Six Months Ended For the Period February 28, 2014 Inception Through (Unaudited) August 31, 2013(1) PER SHARE DATA(2) Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment income (loss)(3) ) Net realized and unrealized gain (loss) on investments(4) ) Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) ) Dividends from net capital gains ) — Total distributions ) ) Paid in capital from redemption fees — Net asset value, end of period $ $ TOTAL RETURN %(6) %(6) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets(7): Before expense reimbursement %(8) %(8) After expense reimbursement %(8) %(8) Ratio of net investment income (loss) to average net assets(7): Before expense reimbursement %(8) )%(8) After expense reimbursement %(8) )%(8) Portfolio turnover rate %(6) %(6) Inception date of the Fund was September 10, 2012. Per share data calculated using average shares outstanding method. Recognition of net investment income (loss) by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Realized and unrealized gains (losses) per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains on the Statement of Operations due to share transactions for the period. Amount per share is less than $0.01. Not annualized. Does not include expenses of investment companies in which the Fund invests. Annualized. See Notes to the Financial Statements 11 ATAC INFLATION ROTATION FUND Notes to the Financial Statements (Unaudited) February 28, 2014 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The ATAC Inflation Rotation Fund (the “Fund”) is a non-diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to achieve absolute positive returns over time.The Fund commenced operations on September 10, 2012.Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by Pension Partners, LLC (the “Advisor”).The Fund currently offers one class, the Investor Class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund.Therefore, no federal income tax provision is required.As of and during the period ended February 28, 2014, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority.As of and during the period ended February 28, 2014, the Fund did not have liabilities for any unrecognized tax benefits.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations.During the period ended February 28, 2014, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions, Income, and Distributions – The Fund follows industry practice and records security transactions on the trade date.Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations.Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. 12 ATAC INFLATION ROTATION FUND Notes to the Financial Statements(Unaudited) – Continued February 28, 2014 Expenses – Expenses associated with a specific fund in the Trust are charged to that fund.Common expenses are allocated evenly between the funds of the Trust, or by other equitable means. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Mutual Funds – Investments in other mutual funds, including money market funds, are valued at their net asset value per share, and are categorized in Level 1 of the fair value hierarchy. Exchange-Traded Funds – Exchange-traded funds are valued at the last reported sale price on the exchange on which the security is principally traded.If, on a particular day, an exchange-traded fund does not trade, then the mean between the most recent quoted bid and asked prices will be used.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. 13 ATAC INFLATION ROTATION FUND Notes to the Financial Statements(Unaudited) – Continued February 28, 2014 The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 28, 2014: Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
